DETAILED ACTION
Status of Claims
	Claims 1-10 are pending.
	Claims 1-2 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-10 in the reply filed on 18 October 2022 is acknowledged.  Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substrate holder disposed in an upper side of the anode chamber” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 3 appears to indicate that the substrate holder is disposed in the anode chamber, however, the substrate holder does not appear to be positioned in the anode chamber.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  there appears to be a typo on page 3 line 7 with the “m” present.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the supply port" and “the discharge port” on page 3 line 5.  There is insufficient antecedent basis for this limitation in the claim.  The previous reference to the terms include “at least one …port”.  It is unclear how many ports are being positively recited. Additionally, claims 4-5 and 7-10 disclose the same phrasing and are therefore unclear. 
Regarding claim 5, the phrasing including “the supply port is disposed over a whole circumference at the one side with respect to the center line…” is indefinite because it is unclear how the supply port or the discharge port is disclosed both over a whole circumference and at one side.  It is unclear how a single port (i.e. the usage of “the”) is disposed over the whole circumference.  The Examiner suggests utilizing “a plurality of supply ports” and the term “entire” in lieu of “whole”.  
Regarding claim 8, the phrasing including “the air bubble removing mechanism has the second supply port and the second discharge port” is indefinite because it is unclear what is required by the term “has”.  It is unclear if the mechanism includes the ports or some other relationship or non-relationship among elements. 
Regarding claim 8, the phrasing including “the second supply port is positioned in an upper side of the second discharge port” is indefinite because it is unclear how a port is positioned ‘in’ another port.  The arrangement or orientation of ports is unclear. 


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f)
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “air bubble removing mechanism configured to remove” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “mechanism” coupled with functional language “to remove” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 7 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: partition member [0027].    
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klocke et al. (US 2006/0032758) in view of Stockbower (US 6,846,392).
Regarding claim 3, Klocke discloses a system for electrochemically processing workpieces (abstract) (= a plating apparatus), comprising:
A deposition chamber (102) [0024] including a membrane (170) [0025], [0031], an anode chamber (i.e. unlabeled region with electrode unit 180) [0025] comparted in a lower side of the membrane in the deposition chamber, and an electrode (190) [0059] disposed in the anode region (Figure 2) (= a plating tank that includes a membrane disposed in the plating tank, an anode chamber comparted in a lower side of the membrane in the plating tank, and an anode disposed in the anode chamber);
A substrate holder [0024] disposed at an upper side of the anode region, the substrate holder being configured to hold a substrate as a cathode with a surface to be plated of the substrate facing the anode (Figure 2) (= a substrate holder disposed in an upper side of the anode chamber, the substrate holder being configured to hold a substrate as a cathode with a surface to be plated of the substrate facing the anode); 
A flow system (192) for supplying a processing fluid [0026] (Figure 2) (= at least one supply port disposed in an outer peripheral portion of the anode chamber, the at least one supply port being configured to supply a plating solution to the anode chamber); and 
Fluid conduits (185) [0027] (Figure 2) (= at least one discharge port disposed in the outer peripheral portion of the anode chamber so as to face the supply port and discharge the plating solution from the anode chamber).
Klocke fails to disclose the at least one discharge port being configured to suction the plating solution in the anode chamber and forming a shear flow. 
In the same or similar field of endeavor, Stockbower discloses a plating cell for venting unwanted gases from a fluid plating solution comprising a plating tool cell (10), fluid inlet (12) wherein a solution is introduced into the cell by fluid inlet and contacts the anode.  Stockbower discloses the fluid encounters a hydrophobic and hydrophilic membrane (14, 15) and a driving force such as a vacuum is applied to a gap (16) between the membranes to remove unwanted gases therein.  Stockbower optionally discloses the use of a single membrane (abstract).  Stockbower teaches the vacuum in communication with the gap (16) with suitable plumbing to draw off the gases, thereby preventing the gases from contacting the wafer and causing defects (Col. 2 lines 26-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a discharge port being configured to suction because Stockbower discloses that defects can be prevented by utilizing a combination of a membrane and vacuum to remove gases from a plating solution.  It would have been obvious to modify the apparatus of Klocke with a vacuum for removing gases from the anode region to prevent the gases from reaching the substrate.  Similar to Stockbower, Klocke discloses that it is advantageous to remove gases or bubbles [0027], [0031], and [0050]-[0051].  Although Klocke and Stockbower do not explicitly use the terms “shear flow”, given the positioning of the inlet and outlet of Klocke and/or Stockbower with the addition of the vacuum driving force, a shear flow or cross flow would necessarily be present.   
Regarding claim 4, Klocke depicts the supply (192) and discharge (185) as shown in Figure 2.  The flow system is on opposing sides of the plating cell (102).  Stockbower discloses a top membrane (15) with a lower surface having an equal distance to the inlet and vacuum outlet (Figure 1).  
Regarding claim 7, Klocke discloses a solution circulation device (i.e. flow circulation including 185 and 192) configured to return the plating solution discharged from the discharge port to the supply port, Klocke discloses a fluid reservoir (193) configured to temporarily store the solution discharged from the discharge port [0027].  In a separate and overlapping embodiment, Klocke discloses the use of venting using a vent to minimize bubble formation [0050]. The venting system as depicted in Figures 3-4 reads on the air bubble removing mechanism.  
Regarding claim 8, Klocke discloses multiple positions of supply and discharge ports as depicted in Figures 1 and 3-4.  The supply port is positioned at a lower position (Figure 1) for example or a higher position (Figures 3-4).  Klocke discloses a scenario in which the supply port is positioned above a discharge port (Figures 3-4).  The ports of Klocke communicate with each other to circulate the solution. The remainder of the claim is indefinite as described above.  
 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klocke et al. (US 2006/0032758), in view of Stockbower (US 6,846,392) and in further view of Bergman et al. (US 2016/0333492).
Regarding claim 5, Klocke and Stockbower fail to disclose a supply port or discharge port over a whole circumference at the other side with respect to the center line in the outer peripheral portion of the anode chamber. 
In the same or similar field of electrochemical deposition devices, Bergman discloses a device comprising electrolyte inlets (118) and electrolyte outlets (120) in a substantially unidirectional velocity profile positioned about the circumference of plating device (100).  Bergman teaches that the positioning of the inlets and outlets along with achieving flow velocity (e.g. pump, vacuum, etc.) provides for a uniform flow in a unidirectional, parallel manner [0047], [0056].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce the device of Klocke in view of Stockbower with the inlets and outlets of Bergman because Bergman discloses that the solution is passed in a parallel, unidirectional manner through the plating device.  It would have been obvious to modify the inlet and outlet of Klocke in view of Stockbower to provide the optimal flow velocity to replenish the anolyte solution of the anode chamber.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klocke et al. (US 2006/0032758), in view of Stockbower (US 6,846,392), in view of Bergman et al. (US 2016/0333492) and in further view of Banik, II et al. (US 2019/0085479).
Regarding claim 6, Klock, Stockbower and Bergman fail to disclose a guide member disposed on a lower surface of the membrane.
In the same or similar field of endeavor, Banik, II discloses an electroplating apparatus (title) comprising a membrane (107) with ribs (115 = claimed guide member) positioned in a flow path of the electrolyte solution from an inlet (113) to an outlet (114). Banik, II discloses that the ribs are oriented such that their length is perpendicular or parallel to the direction of cross flowing electrolyte [0038].  Benik, II discloses that the ribs affect the fluid flow within the cross flow manifold (110) and positioned to cause a uniform flow [0038].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a guide member because Banik II discloses the use of ribs formed on a surface of a membrane for controlling the cross flow during electroplating to produce a uniform flow.  It would have been obvious to dispose the ribs of Banik II on the lower surface of the membrane in the combination of Klocke in view of Stockbower since the inlet and outlet cross flow is below the membrane.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klocke et al. (US 2006/0032758), in view of Stockbower (US 6,846,392) and in further view of Yoda (JP 11248623).
Regarding claim 9, Klock and Stockbower fail to disclose a partition member with the reservoir tank as claimed. 
Yoda discloses in the field of electrolytic cells an electrolyte reserve tank (12) comprising partition plates (15) formed in a staggered manner between inlet and outlet sides.  Yoda teaches a position of the one partition plate as projecting upward and downward with respect to the liquid surface of the electrolyte.  Yoda discloses that when the electrolyte is circulated under conditions in the presence of the partition plates, the generation of bubbles in the reserve tank is suppressed [0022].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a partition plate in a reservoir tank because Yoda teaches that staggered partition plates positioned in a reserve tank suppress the formation of bubbles.  Yoda teaches that bubbles are disadvantageous due to the production of defects on the deposition surface [0004].  Regarding the positioning of the supply port and discharge port, the supply port and discharge port of the reservoir tank of Klocke are disposed on opposing sides.  Additionally, the inlet and outlet of Yoda are positioned on opposing sides of the reserve tank.  Combining the staggered partition plates of Yoda and the inlet and outlet positions of Klocke and Yoda, a cross section view of the reservoir tank would be provided with the supply port and discharge port located on opposing sides of the partition plate.   
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klocke et al. (US 2006/0032758), in view of Stockbower (US 6,846,392) and in further view of Chua et al. (US 2013/0334052).
Regarding claim 10, Klocke and Stockbower fail to disclose a gas purge pipe.
In the same or similar field of plating devices, Chua discloses a circulation system including a solution reservoir including a vent (= claimed gas purge pipe) for regulating the pressure on the membrane [0056].  Chua discloses the device comprising a pneumatic anode chamber fluid flowing-outlet pressure regulating device that is vented to atmosphere [0056].  Chua teaches that by venting gases to the atmosphere the membrane is held under static pressure [0056]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a gas purge pipe because Chua discloses that a pressure of a membrane is held static by controlling the gas pressure in an anode reservoir tank by venting the gases to the atmosphere [0056].  The claimed “at a portion” is particularly broad.  The venting system of Chua is positioned along the circulation path.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795